
	

116 HRES 569 IH: Recognizing the 111th anniversary of the independence of Bulgaria.
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 569
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2019
			Mr. Wilson of South Carolina (for himself, Mr. Schneider, Mr. Rice of South Carolina, Mr. Kelly of Pennsylvania, Mrs. Walorski, Mr. Thompson of Pennsylvania, Mr. Turner, Mr. Posey, Mr. Webster of Florida, Mr. Bishop of Utah, Mr. Murphy of North Carolina, Mr. Bishop of North Carolina, Mr. Timmons, Mr. Connolly, Mr. McCaul, Mr. Deutch, and Mr. Garamendi) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the 111th anniversary of the independence of Bulgaria.
	
	
 Whereas on September 22, 1908, Bulgaria proclaimed its independence to become a full-fledged sovereign state under the name of the Kingdom of Bulgaria;
 Whereas this Act marked the end of a long and dedicated struggle the Bulgarian people waged against their ages-long foreign occupier, the Ottoman Empire, which conquered the medieval Bulgarian state in the 14th Century;
 Whereas although liberated in 1878, Bulgaria remained divided and dependent on its former ruler; Whereas with the proclamation of independence over 100 years ago, Bulgaria took its rightful place among the family of nations and secured for its citizens in its Constitution of 1991 the right to life, freedom, and property;
 Whereas the Republic of Bulgaria is a democratic nation, a strong defender of freedom and human rights, and a staunch ally of the United States;
 Whereas the United States established diplomatic relations with the Republic of Bulgaria on September 19, 1903;
 Whereas the United States acknowledges the courage of the Bulgarian people in deciding to pursue a free, democratic, and independent Bulgaria and their steadfast perseverance in building a society based on the rule of law, respect for human rights, and a free market economy;
 Whereas the people of the Republic of Bulgaria strive to preserve and continue their tradition of ethnic and religious tolerance;
 Whereas the Bulgarian Parliament, the Bulgarian Orthodox Church, King Boris III, politicians, intellectuals, and citizens all played a part in the resistance to Nazi pressure to carry out the deportation of Jews living in Bulgaria;
 Whereas in the spring of 1943 the Bulgarian people successfully prevented the deportation of 50,000 Jews to concentration camps;
 Whereas Bulgaria experienced its first free election after the end of the Cold War in June 1990; Whereas North Atlantic Treaty Organization (NATO) heads of state and member governments, meeting in Prague on November 21, 2002, invited Bulgaria into NATO after verified reforms of Bulgaria’s political, economic, and military systems were completed in preparation for membership;
 Whereas Bulgaria was accepted as a member of NATO in April 2004, and has shown determination in enacting the continued reforms necessary to be a productive, contributing member of the Alliance;
 Whereas Bulgaria has made vital contributions to the security of the NATO alliance, including through its important role in the security of the Black Sea;
 Whereas Bulgaria was welcomed into the European Union in January 2007; Whereas the World Bank classified Bulgaria as one of the top 10 nations to have undertaken important economic reforms to attract business investment;
 Whereas Bulgaria is the only European Union nation to be listed in the top 10 of the World Bank’s classification as of 2018;
 Whereas Bulgaria has promoted stability in the Balkans by rendering support to Operation Allied Force and Operation Joint Guardian led by NATO, and by providing peacekeeping troops to the Stabilization Force in Bosnia and Herzegovina (SFOR) and to the Kosovo Force (KFOR) in Kosovo;
 Whereas Bulgaria hosts one of eight NATO Force Integration Units to better enable collective security on the European continent;
 Whereas Bulgaria is increasing its defense expenditures and expenditures on equipment in keeping with the 2014 Wales Pledge, including by purchasing F–16s to reduce reliance on Russian and old Soviet equipment and better integrate with NATO forces;
 Whereas Bulgaria initiated a historic strengthening of military relations by inviting the United States Armed Forces to begin conducting joint exercises with its forces in Bulgaria, the first voluntary defense cooperation agreement with foreign troops throughout Bulgarian history, including the 1,300 years before its declaration of independence; and
 Whereas Bulgaria stood firmly by the United States in the cause of advancing freedom worldwide during its tenure as a nonpermanent member of the United Nations Security Council: Now, therefore, be it
	
 That the House of Representatives— (1)values the close relationship between the United States and the Republic of Bulgaria, as well as the friendship between the American and Bulgarian peoples;
 (2)commends the Republic of Bulgaria for its efforts to strengthen relations with the United States over the past 111 years;
 (3)recognizes the continued contributions of Bulgaria toward bringing peace, stability, and prosperity to the region of Southeastern Europe and the Black Sea, including its contributions to regional security and democratic stability;
 (4)salutes the important contributions of Bulgaria as a valuable ally in countering Russian aggression and economic coercion, supporting NATO’s mission in Afghanistan, and combatting international terrorism; and
 (5)encourages opportunities for greater cooperation between the United States and Bulgaria in the political, military, economic, and cultural spheres.
